UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): October 9, 2008 Primal Solutions, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-46494 36-4170318 (State or Other (Commission (I.R.S. Employer Jurisdiction of File Number) Identification No.) Incorporation) 19732MacArthur Boulevard Suite Irvine, California 92612 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(949) 260-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01 Other Events Primal Solutions, Inc. (the "Company") has been informed by Time Warner Cable Information Services (Maine) LLC ("Time Warner") that Time Warner intends to reduce to zero the number of its subscribers under the Master Agreement, as amended with the Company. The Company and Time Warner are currently in discussions concerning the details of Time Warner's plans, as well as the extent and duration of transition services that may be provided by the Company to Time Warner. Revenues from Time Warner under the Master Agreement represented 65.7% of the Company's total revenues for the fiscal year ended December 31, 2007. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description of Exhibit 10.1 Master Software License Agreement by and between Primal Solutions, Inc. and Time Warner Cable Information Services (Maine) LLC, dated December 11, 2002 (the "Master Agreement"), as amended and modified by Amendment 1 to the Master Agreement effective as of January 1, 2004, Amendment 2 to the Master Agreement effective as of January 1, 2005, the Third Amendment to the Master Agreement effective as of July 27, 2006, and the Fourth Amendment to the Master Agreement effective as of January 1, 2006, incorporated by reference from the Company's Form 10-KSB for the fiscal year ended December 31, 2007, filed April 15, 2008. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Primal Solutions, Inc. (Registrant) Date: October 9, 2008 By: /s/ Joseph R. Simrell Name: Joseph R. Simrell Title: Chief Executive Officer,Chief Financial Officer and President -3-
